DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Brantley Shumaker on 7/25/2022.
	Claim 1: A device for improving respiration, comprising: 
at least one nasal insert configured to be inserted into a nostril of a user, 
wherein the at least one nasal insert comprises: 
	a conical base body;
	a through-hole extending along a main axis of the base body; and
	a spiral element arranged inside the base body and extending from a base of the base body to a tip of the base body;
	wherein the spiral element comprises lamellar structures arranged on the spiral element and configured so as to form reservoirs for substances for inhalation.

Claim 4 has been canceled. 

Claim 5 now depends from claim 1 instead of claim 4.

Claim 6 now depends from claim 1 instead of claim 4.

Claim 7 has been canceled.

Claim 8: The device of claim 1, wherein the at least one nasal insert comprises a first nasal insert and a second nasal insert.

Claim 9: The device of claim 8,
wherein a first magnet is arranged on and/or in an outer side of the base body in the first nasal insert, wherein the first magnet is configured to face
wherein a second magnet is arranged on and/or in an outer side of the base body in the second nasal insert, wherein the second magnet is configured to face
wherein 

Claim 12 line 1, the limitation “the diameter” has been changed to “a diameter”. 


Allowable Subject Matter
Claims 1-3, 5-6 and 8-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose or render obvious the combination of features as claimed. In particular, the prior art of record fails to disclose wherein the spiral element comprises lamellar structures arranged on the spiral element and configured so as to form reservoirs for substances for inhalation (claim 1). 
The prior art of record of Danielsson (US Pub No. 2010/0331777) in view of Orts Paya (US Pub No. 2014/0326244) discloses everything in claim 1 including at least one nasal insert (Danielsson, Figures 1-3) (10) configured to be inserted into a nostril of a user (Danielsson, Figures 1-2), wherein the nasal insert comprises a conical base body  (Danielsson, Figure 3), a through hole extending along a main axis of the base body (Danielsson, Figure 3), and a spiral element (Orts Paya, Figure 2) (5) arranged inside the base body and extending from a base of the base body to a tip of the base body (Orts Paya, Figure 2) but fails to disclose wherein the spiral element comprises lamellar structures arranged on the spiral element and configured so as to form reservoirs for substances for inhalation (claim 1). 
The limitations as stated above in claim 1 has divergent structures as such they would not be obvious to modify. Additionally, no other references, or reasonable combination thereof, could be found which discloses or suggests these features in combination with other limitations in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID JAMIALAHMADI whose telephone number is (571) 270-0172. The examiner can normally be reached on Monday-Friday 7am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAJID JAMIALAHMADI/Primary Examiner, Art Unit 3771